3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2019/023283 filed on June 12, 2019 and claims foreign priority to Japanese Application No. 2018-111930 filed on June 12, 2018.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on February 4, 2022 in which Claims 1 and 7 are amended to change the breadth of the claims and new Claims 14-17 are added.  Claims 1-17 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed February 4, 2022 and March 1, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Rejections Withdrawn
Applicant's arguments, see page 2, lines 14-22 of the Remarks, filed February 4, 2022, with respect to Claims 7 and 8 have been fully considered and are persuasive. The rejection of Claims 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA),
second paragraph, has been withdrawn in view of the amendment of Claim 7.
Applicant's arguments, see page 3, line 20 to the last line of page 4 of the Remarks filed October 5, 2021, with respect to Claims 1-3, 5, 6, 12 and 13 have been fully considered and are persuasive. The rejection of Claims 1-3, 5, 6, 12 and 13 under 35 U.S.C. 103 has been withdrawn in view of Applicants argument.
Applicant's arguments, see page 3, line 20 to the last line of page 4 of the Remarks filed October 5, 2021, with respect to Claims 4, 10 and 11 have been fully considered and are persuasive. The rejection of Claims 4, 10 and 11 under 35 U.S.C. 103 has been withdrawn in view of Applicants argument.
Applicant's arguments, see page 5, lines 2-24 of the Remarks filed October 5, 2021, with respect to Claims 7-9 have been fully considered and are persuasive. The rejection of Claims 7-9 under 35 U.S.C. 103 has been withdrawn in view of Applicants argument.

The following is a new ground or modified rejection necessitated by Applicants'  amendment, filed on February 4, 2022, wherein the limitations in pending independent Claim 7 as amended now have been changed; Claims 8, 9 and 14-17 depend from Claim 7.  The limitations in the amended claims have been changed and the breadth of Claim 7 has been changed.  Therefore, rejections from the previous Office Action, dated October 5, 2021 have been modified and are listed below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al (US Publication No. 2017/0145118 A1, provided with the PTO-892 dated 10/05/2021) in view of Suzuki et al (US Publication No. 2019/0389977 A1, provided with the attached PTO-892) and Toyama et al (US Patent No. 9,382,335 B, provided with the attached PTO-892).
	Applicants claim a method for producing cellulose acetate, the method comprising: acetylating fibrous raw material cellulose by reacting the fibrous raw material cellulose with acetic anhydride in a solvent containing a poor solvent for cellulose acetate and acetic acid; separating cellulose acetate obtained by the acetylation as a solid; washing and drying the solid; and dispersing fibrous cellulose acetate obtained by the washing and the drying in water under an acidic condition.
	The Hosaka et al publication discloses a process for synthesizing cellulose acetate that involve pulp containing 5% water being fed into a pretreatment machine, in which 100 parts of glacial acetic acid being evenly sprayed over 100 parts of the pulp, and the resulting pulp being mixed at 40.degree. C. for 30 minutes. The Hosaka et al publication discloses a liquid mixture containing 250 parts of acetic anhydride, 375 parts of acetic acid and 1 part of sulfuric acid was cooled down to 12.degree. C. and was prepared in a kneading acetylator in advance. The Hosaka et al publication discloses that the pulp, which was previously subjected to a pretreatment activation, was fed into the kneading acetylator, and stirred and mixed therein.  The mixture generated heat as a result of a reaction between water entrained by the raw material pulp and the acetic anhydride and a reaction between cellulose and the acetic anhydride. An acetylation reaction was performed.  The reaction mixture was neutralized, transferred into an autoclave for further reaction of the mixture.  The Hosaka et al publication discloses that an aqueous solution of diluted acetic acid was added to the reaction mixture under intense stirring, and resulting flaky cellulose acetate was separated, which was then washed with water sufficiently, taken out, and dried (see paragraph no. [0037] on page 4).
	The Hosaka et al publication differs from the claimed method for producing cellulose acetate by reciting a step that involved dispersing the fibrous cellulose acetate in water under acidic conditions. 
	However, the Suzuki et al publication discloses a method for producing cellulose acetate (see title) that include forming cellulose acetate obtained by precipitation which was put into a slurry by dispersing the cellulose acetate in a mixed solvent (see lines 8-10 of paragraph no. [0014]).  The Suzuki et al publication discloses that the mixed solvent be selected as acetic acid or water (see paragraphs no. [0015] and [0016]).  The dispersing step recited in the Suzuki et al publication  embraces the step of dispersing the fibrous cellulose acetate in water under acidic conditions as recited in current Claim 7.  The amount of mixed solvent used in the Suzuki et al publication is preferably 5 parts by weight or more and 200 parts by weight or less based on 10 parts by weight of cellulose acetate (see paragraph no. [0066]), which embraces the amount of water recited in current Claim 16 ranging from 10 to 1000 parts by weight relative to 10 parts by weight of cellulose acetate.  The amount of water that can be used in the mixed solvent in the Suzuki et al publication also embraces the proton concentration in a dispersion liquid of the fibrous cellulose acetate in water under acidic conditions recited in current Claim 15.  In the production method of the Suzuki et al publication, Suzuki et al discloses that the acetylation degree of the cellulose acetate is adjusted to 52% or more and 59% or less, and the lower limit of the acetylation degree is preferably 53% or more, more preferably 53.7% or more, still more preferably 54% or more. When the acetylation degree is less than 52%, dimensional stability, moisture resistance, heat resistance and the like of a molded article formed from the resulting cellulose acetate are deteriorated. On the other hand, Suzuki et al discloses that the upper limit of the acetylation degree is preferably 57% or less, more preferably 56% or less, still more preferably 55.5% or less. When the acetylation degree is more than 59%, Suzuki et al discloses that a molded article formed from the resulting cellulose acetate is excellent in strength, but becomes brittle.
	The Hosaka et al publication and Suzuki et al publication further differs from the claimed method for producing cellulose acetate by reciting acetylating the cellulose with acetic anhydride in a poor solvent for cellulose acetate and acetic acid.
	The Toyama et al patent discloses cellulose reacted with acetic anhydride in a solid-liquid heterogeneous system to obtain cellulose acetate whereby toluene is used as a poor solvent for cellulose acetate (see column 27, lines 17-21).  The Toyama et al patent shows that the use of poor solvent to carry out reaction of acetic anhydride with cellulose using a poor solvent to produce cellulose acetate is known in the art.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Hosaka et al publication with the teaching of the Suzuki et al publication and Toyama et al patent to reject the instant claims since each of the references disclose cellulose acetate preparations.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the cellulose acetate preparation of the Hosaka et al publication a step that involve acetylating cellulose in a poor solvent for cellulose acetate and dispersing the cellulose acetate in water under acidic conditions in view of the recognition in the art, as evidenced by the Toyama et al patent and the Suzuki et al publication, that such steps would be effective in preparing cellulose acetate having heat resistance properties.
Response to Arguments
Applicant’s arguments with respect to Claims 7, 8 and 14-17 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-6 and 9-13 are allowed.

The following is an examiner’s statement of reasons for allowance: The reason for allowance is the prior art of record does not disclose a cellulose acetate having a temperature at which a weight loss of cellulose acetate relative to weight at 1000C reaches 5% is 200°C or higher when the cellulose acetate is heated at a heating rate of 10°C/min under a nitrogen atmosphere.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Summary
Claims 1-6 and 9-13 are allowed; Claims 7, 8 and 14-17 are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623